         Case 1:21-cv-00354-KG-LF Document 13 Filed 05/03/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

THE NEW MEXICO ELKS ASSOCIATION,
FRATERNAL ORDER OF EAGLES, NEW MEXICO STATE AERIE,
NEW MEXICO LOYAL ORDER OF THE MOOSE,

                      Plaintiffs,
                                                    No.            1:21-cv-00354-KG-LF
v.

MICHELLE LUJAN GRISHAM,
Individually, Acting Under the Color of Law,
and TRACIE C. COLLINS,
Individually, Acting Under the Color of Law,

                      Defendants.


               NOTICE OF EXTENSION OF DEADLINE FOR RESPONSE

     COMES NOW, Plaintiffs, through undersigned counsel, with this notice of agreed upon

extension of time for Plaintiff to file a Response to Defendants Motion to Dismiss Plaintiffs’

Verified Complaint [ECF Doc. 12]. Defendants’ Motion was filed May 3, 2021. The deadline for

Plaintiffs’ response is currently May 17, 2021. Plaintiffs’ counsel has conferred with counsel for

Defendants via email and requested an extension of time to file the Response, up to and including

May 28, 2021. Counsel for Defendants’ does not oppose the requested extension.


                                              Respectfully submitted,

                                              WESTERN AGRICULTURE, RESOURCE
                                              AND BUSINESS ADVOCATES, LLP

                                              By: /s/ A. Blair Dunn
                                                 A. Blair Dunn, Esq.
                                                 Jared R. Vander Dussen, Esq.
                                                 400 Gold Ave. SW, Suite 1000
                                                 Albuquerque, NM 87102
                                                 Telephone: (505) 750-3060
                                                 Facsimile: (505) 226-8500


                                                1
     Case 1:21-cv-00354-KG-LF Document 13 Filed 05/03/21 Page 2 of 2




                                               Email: abdunn@ablairdunn-esq.com
                                                      warba.llp.Jared@gmail.com

                                         Attorneys for Plaintiff




                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 3, 2021, a true and correct copy of the foregoing
was filed electronically pursuant to the CM/ECF procedure for the District of New Mexico
and caused counsel of record to be served by electronic means.


                                                   /s/ A. Blair Dunn
                                                   A. Blair Dunn, Esq.




                                           2
